
	

116 SRES 299 IS: Designating the first week in August 2019 as “World Breastfeeding Week”, and designating August 2019 as “National Breastfeeding Month”.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 299
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Merkley (for himself, Ms. Duckworth, Mr. Blumenthal, Mr. Markey, Mr. Brown, Ms. Hirono, Mr. Cardin, and Mr. Coons) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the first week in August 2019 as World Breastfeeding Week, and designating August 2019 as National Breastfeeding Month.
	
	
 Whereas the American Academy of Pediatrics recommends that a baby be fed exclusively through breastfeeding for about the first 6 months after the birth of the baby, followed by continued breastfeeding as complementary foods are introduced, with continuation of breastfeeding for 1 year or longer as mutually desired by the mother and infant;
 Whereas the World Alliance for Breastfeeding Action has designated the first week of August as World Breastfeeding Week, and the United States Breastfeeding Committee has designated August as National Breastfeeding Month; Whereas National Breastfeeding Month focuses on how data and measurement can be used to build and reinforce the connections between breastfeeding and a broad spectrum of other health topics and initiatives;
 Whereas World Breastfeeding Week and National Breastfeeding Month provide important opportunities to address barriers to breastfeeding faced by families across the United States and around the world;
 Whereas, according to the 2016 Breastfeeding Report Card of the Centers for Disease Control and Prevention, 81.1 percent of mothers in the United States, or about 4 out of every 5 mothers in the United States, start breastfeeding their babies at the birth of their baby;
 Whereas by the end of 6 months after the birth of a baby, breastfeeding rates for mothers in the United States fall to 51.8 percent, and only 22.3 percent of babies in the United States are exclusively breastfed at 6 months of age;
 Whereas 2 of every 3 mothers report that they are unable to reach their personal breastfeeding goals;
 Whereas there are substantial racial and ethnic disparities in breastfeeding initiation and duration;
 Whereas, in 2014, 85.7 percent of non-Hispanic White infants were breastfed, as compared to—
 (1)68.0 percent of non-Hispanic Black infants; and (2)79.5 percent of non-Hispanic American Indian and Alaska Native infants;
 Whereas the Healthy People 2020 objectives for breastfeeding are that— (1)82 percent of babies are breastfed at some time;
 (2)61 percent of babies continue to be breastfed at 6 months; and (3)34 percent of babies continue to be breastfed at 1 year;
 Whereas breastfeeding is a proven primary prevention strategy that builds a foundation for life-long health and wellness;
 Whereas the evidence of the value of breastfeeding to the health of women and children is scientific, solid, and continually reaffirmed by new research;
 Whereas a 2016 study of maternal and pediatric health outcomes and associated costs based on 2012 breastfeeding rates indicates that if 90 percent of infants were breastfed according to medical recommendations, 3,340 deaths, $3,000,000,000 in medical costs, and $14,200,000,000 in costs relating to premature death would be prevented annually;
 Whereas the great majority of pregnant women and new mothers want to breastfeed but face significant barriers in community, health care, and employment settings; and
 Whereas a 2016 study found that universal breastfeeding— (1)could prevent 800,000 child deaths per year across the world; and
 (2)is an invaluable tool for mothers to provide essential nutrients to protect newborns against infectious diseases in developing countries: Now, therefore, be it
	
 That the Senate— (1)designates the first week of August 2019 as World Breastfeeding Week;
 (2)designates August 2019 as National Breastfeeding Month;
 (3)supports the goals of World Breastfeeding Week and National Breastfeeding Month; and (4)supports policies and funding to ensure that all mothers who choose to breastfeed can access a full range of appropriate support from child care and health care institutions, health care insurers, employers, researchers, and government entities.
			
